[Cite as State v. Fenter, 2022-Ohio-3279.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               PAULDING COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 11-22-01

        v.

SAMANTHA C. FENTER,                                       OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Paulding County Common Pleas Court
                            Trial Court No. CR-19-637

                                      Judgment Affirmed

                          Date of Decision: September 19, 2022




APPEARANCES:

        Brian A. Smith for Appellant

        Joseph R. Burkard for Appellee
Case No. 11-22-01


MILLER, J.

       {¶1} Defendant-appellant, Samantha C. Fenter, appeals the December 7,

2021 judgment of the Paulding County Court of Common Pleas. For the reasons

that follow, we affirm the judgment of the trial court.

       {¶2} In the early hours of November 12, 2019, Sergeant Ron McCabe and

Deputy Cierra Moran, law enforcement officers with the Paulding County Sheriff’s

Office, arrived at a residence in Melrose, Ohio to execute felony arrest warrants for

Fenter and her partner, Lauro Sanchez. The deputies encountered Sanchez on the

front porch of the residence and began to take him into custody. Fenter came out of

the residence onto the porch. When the deputies advised Fenter she too was being

arrested for an outstanding arrest warrant and ordered her to turn around to be

handcuffed, Fenter ran back into the house. Sergeant McCabe pursued Fenter

approximately 30 feet inside the residence where he arrested her. While in pursuit

of Fenter, Sergeant McCabe observed her toss a plastic baggie onto the floor in the

house. The baggie was subsequently determined to contain methamphetamine.

       {¶3} On December 12, 2019, the Paulding County Grand Jury returned an

indictment charging Fenter with a single count of possession of methamphetamine

in violation of R.C. 2925.11(A), a fifth-degree felony. On December 18, 2019,

Fenter appeared for arraignment and pleaded not guilty.




                                         -2-
Case No. 11-22-01


       {¶4} On October 28, 2020, Fenter filed a motion to suppress the

methamphetamine seized on November 12, 2019. In her motion, Fenter argued that

the methamphetamine was obtained pursuant to an illegal arrest and was, therefore,

fruit of the poisonous tree. Specifically, Fenter argued her arrest was unlawful

because the deputies refused to provide her with a copy of the arrest warrant or

inform her of the nature of the charges against her. On November 24, 2020, the

State filed its response in opposition to Fenter’s motion to suppress.

       {¶5} On November 30, 2020, the trial court held a hearing on Fenter’s motion

to suppress. On April 22, 2021, the trial court filed a judgment entry denying

Fenter’s motion to suppress.      On August 11, 2021, the trial court issued a

supplemental judgment entry further explaining its reasoning for its denial of

Fenter’s motion to suppress. The trial court’s additional journal entry specifically

rebuffed Fenter’s argument that her arrest was unlawful because the deputies

entered the residence without a search warrant.

       {¶6} On October 28, 2021, Fenter appeared for a change-of-plea hearing.

Under a negotiated plea agreement, Fenter withdrew her plea of not guilty and

entered a no contest plea to the count in the indictment. In exchange, the State

agreed to recommend that Fenter be sentenced to community-control sanctions. The

trial court accepted Fenter’s no contest plea and found her guilty of the charge in




                                         -3-
Case No. 11-22-01


the indictment. The trial court filed its judgment entry of conviction on October 29,

2021.

        {¶7} At the sentencing hearing held on December 6, 2021, the trial court

sentenced Fenter to 33 days of local incarceration with credit for 33 days previously

served and imposed community-control sanctions. The trial court filed its judgment

entry of sentence on December 7, 2021.

        {¶8} On January 6, 2022, Fenter filed a notice of appeal. She raises two

assignments of error which we address together.

                             Assignment of Error No. I

        Because the trial court incorrectly applied the legal standard in
        Appellant’s case, the trial court erred in denying Appellant’s
        Motion to Suppress, in violation of Appellant’s right to be
        informed of the nature of the charge against her, as guaranteed
        by the Sixth and Fourteenth Amendments to the United States
        Constitution and Article I, Section 10 of the Ohio Constitution.

                            Assignment of Error No. II

        Because the trial court incorrectly applied the legal standard in
        Appellant’s case, the trial court erred in denying Appellant’s
        Motion to Suppress, in violation of Appellant’s right against
        unreasonable searches and seizures, as guaranteed by the Fourth
        and Fourteenth Amendments to the United States Constitution
        and Article I, Section 14 of the Ohio Constitution.

        {¶9} Both of Fenter’s assignments of error allege that the trial court erred by

denying her motion to suppress evidence. Specifically, Fenter argues that the trial

court erred in two respects when it denied her motion to suppress evidence. First,


                                          -4-
Case No. 11-22-01


Fenter contends the execution of the arrest warrant violated the Sixth and Fourteenth

Amendments because the deputies did not promptly inform her of the charges

precipitating her arrest. Second, Fenter argues that the deputies engaged in a search

and seizure in violation of the Fourth and Fourteenth Amendment when Sergeant

McCabe pursued her into the residence to effectuate her arrest. Accordingly, she

maintains that the methamphetamine confiscated inside the home should be

suppressed as fruit of the poisonous tree.

       {¶10} “Appellate review of a motion to suppress presents a mixed question

of law and fact.” State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, ¶ 8. At

a suppression hearing, the trial court assumes the role of trier of fact and, as such, is

in the best position to evaluate the evidence and the credibility of witnesses. Id. See

State v. Carter, 72 Ohio St.3d 545, 552 (1995). When reviewing a ruling on a

motion to suppress, “an appellate court must accept the trial court’s findings of fact

if they are supported by competent, credible evidence.” Burnside at ¶ 8, citing State

v. Fanning, 1 Ohio St.3d 19 (1982). With respect to the trial court’s conclusions of

law, however, our standard of review is de novo, and we must independently

determine whether the facts satisfy the applicable legal standard. Id., citing State v.

McNamara, 124 Ohio App.3d 706 (4th Dist.1997).

       {¶11} The Sixth Amendment, as applied to the states through the Fourteenth

Amendment, provides, in pertinent part that, “[i]n all criminal prosecutions, the


                                          -5-
Case No. 11-22-01


accused shall enjoy the right * * * to be informed of the nature and cause of the

accusation.” Similarly, the Ohio Constitution provides that “[i]n any trial, in any

court, the party accused shall be allowed to appear and defend in person and with

counsel,” and “to demand the nature and cause of the accusation against him.” Ohio

Constitution, Article I, Section 10.

       {¶12} Specifically, Fenter argues that the execution of the arrest warrant was

illegal because the deputies did not inform her of the nature of the charges against

her in conformity with Crim.R. 4. In pertinent part, Crim.R. 4(D)(3) provides as

follows:

       Except as provided in [Crim.R. 4(A)(2)], warrants shall be executed
       by the arrest of the defendant. The officer need not have the warrant
       in the officer’s possession at the time of the arrest. In such case, the
       officer shall inform the defendant of the offense charged and of the
       fact that the warrant has been issued. A copy of the warrant shall be
       given to the defendant as soon as possible.

Crim.R. 4(D)(3).

       {¶13} Fenter alleges that her arrest ran afoul of the Sixth Amendment

because the arresting officers did not immediately inform her of the nature of the

charges against her.     Accordingly, Fenter alleges that the methamphetamine

recovered at the scene of her arrest and which forms the basis for the underlying

charge, was fruit of the poisonous tree.

       {¶14} The evidence presented at the suppression hearing is largely

undisputed and is corroborated by the deputies’ body camera footage of the

                                           -6-
Case No. 11-22-01


interaction. The testimony indicates that Sergeant McCabe and Deputy Moran

made contact with Fenter and Sanchez in the early hours of November 12, 2019

with the intent of executing felony arrest warrants. The deputies, who were in

uniform, approached a residence in Melrose, Ohio where they had information

Fenter and Sanchez were staying. The residence was the home of Fenter’s father

and was not listed on the arrest warrant. After deputies informed Sanchez they had

a warrant for his arrest, he demanded that the deputies show him the warrant or

inform him of the charges. As Sanchez was being arrested, Fenter emerged from

inside the residence and demanded more information regarding the nature of the

charges against Sanchez.

      {¶15} Shortly thereafter, Sergeant McCabe informed Fenter that he also had

a warrant for her arrest and instructed her to turn around to be handcuffed. Rather

than complying, Fenter, who was standing on the porch, immediately ran into the

residence through the open door and was pursued by Sergeant McCabe. As

Sergeant McCabe followed Fenter through the residence, he observed her remove a

small plastic baggie from her person and throw it on the floor. Later, Sergeant

McCabe collected the plastic baggie which was subsequently determined to contain

methamphetamine.




                                        -7-
Case No. 11-22-01


       {¶16} After Fenter was arrested, Sanchez became very agitated and

attempted to flee from custody. His attempt to flee resulted in physical injury to

himself and to Deputy Moran.

       {¶17} Deputy Moran’s body camera footage indicates that Fenter was

informed that she was being arrested due to a “pick up order on a Grand Jury

Indictment” at the timestamp 2:55, within two minutes of the commencement of the

arrest. Moreover, Deputy Moran informed Fenter that she was being arrested for

possession of methamphetamine at timestamp 3:08. Fenter was therefore informed

of the nature of the charge 15 minutes after the commencement of law enforcement

contact.

       {¶18} Accordingly, upon review of the record, we do not find that Fenter’s

arrest violated her right to be informed of the nature of the accusations against her

pursuant to the Sixth Amendment to the United States Constitution and Article I,

Section 10 of the Ohio Constitution or ran afoul of Crim.R. 4(D)(3). Pursuant to

Crim.R. 4(D)(3), an arresting officer “need not have the warrant in the officer’s

possession at the time of arrest.” See State v. Hicks, 9th Dist. Summit No. 24708,

2011-Ohio-2769, ¶ 45; State v. Brewster, 1st Dist. Hamilton Nos. C-030024 and C-

030025, 2004-Ohio-2993, ¶ 20. The warrant gave the deputies authority to arrest

Fenter wherever they found her. Brewster at ¶ 20.




                                         -8-
Case No. 11-22-01


         {¶19} Moreover, although the deputies did not immediately inform Fenter of

the nature of the charges against her, a review of the record indicates that the delay

was due to Fenter and her co-defendant’s actions, including attempting to flee and

resisting arrest. Fenter and Sanchez’s lack of cooperation, attempts to flee from law

enforcement, and resisting arrest were responsible for the 15-minute timespan

between the commencement of the law-enforcement interaction and Fenter being

informed of the nature of the charges against her.                         Accordingly, under the

circumstances created by Fenter and Sanchez, we do not find that the deputies

violated Crim.R. 4(D)(3) when arresting Fenter. See State v. White-Barnes, 4th

Dist. Ross No. 1841, 1992 WL 368844, *5 (the exigencies of a particular situation

may make it, as a practical matter, impossible for an arrest warrant to be served

contemporaneously with the arrest of the defendant); State v. Campana, 112 Ohio

App.3d 297 (11th Dist.1996).                 Because Fenter’s argument that her arrest is

unconstitutional is predicated solely on the assumption that the deputies violated

Crim.R. 4(D)(3), we need not further address Fenter’s claim that deputies violated

the Sixth Amendment of the United States Constitution or Article I, Section 14 of

the Ohio Constitution while effectuating her arrest.1

         {¶20} Fenter’s first assignment of error is overruled.



1
 In her appellate brief, Fenter assumes that if deputies violated Crim.R. 4(D)(3) while executing her arrest
warrant, the arrest would have necessarily violated the Sixth Amendment. Because we determined that
deputies did not violate Crim.R. 4(D)(3), we need not address the validity of Fenter’s assumption.

                                                    -9-
Case No. 11-22-01


       {¶21} Having determined that Fenter’s arrest was not unconstitutional, we

next turn to her argument that the deputies conducted an unconstitutional search and

seizure by following her into the residence.

       {¶22} “The Fourth Amendment to the United States Constitution and Section

14, Article 1 of the Ohio Constitution guarantee the right to be free from

unreasonable searches and seizures.” State v. Mays, 119 Ohio St.3d 406, 2008-

Ohio-4539, ¶ 7. “The Fourth Amendment does not proscribe all state-initiated

searches and seizures; it merely proscribes those which are unreasonable.” Florida

v. Jimeno, 500 U.S. 248, 250, 111 S.Ct. 1801 (1991), citing Katz v. United States,

389 U.S. 347, 360, 88 S.Ct. 507, 516 (1967) (Harlan, J., concurring).             “An

expectation of privacy is protected by the Fourth Amendment where (1) an

individual has exhibited a subjective expectation of privacy, and (2) that expectation

of privacy is one that ‘society is prepared to recognize as “reasonable.”’” State v.

Fielding, 10th Dist. Franklin Nos. 13AP-654 and 13AP-655, 2014-Ohio-3105, ¶ 15,

quoting Smith v. Maryland, 442 U.S. 735, 740, 99 S.Ct. 2577 (1979), quoting Katz

at 361. “It is well settled law that, absent consent, the Fourth Amendment prohibits

warrantless entry into a home to make an arrest unless there is both probable cause

for the arrest and the existence of exigent circumstances.” State v. Letsche, 4th Dist.

Ross No. 02CA2693, 2003-Ohio-6942, ¶ 19, citing Payton v. New York, 445 U.S.

573, 100 S.Ct. 1371 (1980).


                                         -10-
Case No. 11-22-01


       {¶23} “Exigent circumstances are a well-established exception to the Fourth

Amendment’s warrant requirement.” State v. Byrd, 2d Dist. Montgomery No.

27340, 2017-Ohio-6903, ¶ 13. “Whether exigent circumstances are present is

determined through an objective test that looks at the totality of the circumstances

confronting the police officers at the time of the entry.” State v. Enyart, 10th Dist.

Franklin Nos. 08AP-184 and 08AP-318, 2010-Ohio-5623, ¶ 21, citing United States

v. Macdonald, 916 F.2d 766, 769 (2d Cir.1990).

       {¶24} “The exigent or emergency circumstances exception to the warrant

requirement applies in a variety of situations, including when entry into a building

is necessary to protect or preserve life, to prevent physical harm to persons or

property, or to prevent the concealment or destruction of evidence, or when officers

are in ‘hot pursuit’ of a fleeing suspect or someone inside poses a danger to the

police officer’s safety.” Byrd, ¶ 13.

       {¶25} “The Supreme Court of the United States has held that the hot pursuit

of a fleeing suspect is among the recognized situations in which exigent

circumstances exist.” State v. Lowe, 11th Dist. Ashtabula No. 2014-A-0010, 2015-

Ohio-1064, ¶ 29, citing Warden v. Hayden, 387 U.S. 294, 298-299, 87 S.Ct. 1642

(1967). In United States v. Santana, which was decided nearly a decade later, the

defendant, was initially confronted by the police on her front porch, a public space,

retreated into the residence in an effort to avoid the arrest. U.S. v. Santana, 427 U.S.


                                         -11-
Case No. 11-22-01


38, 42-43, 96 S.Ct. 2406 (1976). The United States Supreme Court held that the

police, having probable cause to arrest the defendant, could not be thwarted in that

effort by the defendant’s retreat into her residence, a private place. In so deciding,

the Supreme Court held that a defendant “may not defeat an arrest which has been

set in motion in a public place * * * by the expedient of escaping to a private place,”

including a home, notwithstanding the general prohibition against warrantless entry

into a residence. Id. at 43.

       {¶26} In the instant case the deputies had a warrant for Fenter’s arrest on a

felony drug-possession charge. The body camera footage of the encounter indicates

that Fenter was standing on the porch, near the open doorway of a private residence,

when deputies informed her there was a warrant for her arrest.            Rather than

complying when the deputies instructed her to turn around to be handcuffed, Fenter

immediately fled into the open door of the residence in an effort to avoid arrest and

divest herself of the methamphetamine she had on her person. Fenter was placed

under arrest after traveling approximately 30 feet into the residence. Accordingly,

deputies were in hot pursuit of Fenter when they entered the residence. “It is well

established that a warrantless entry is justified under exigent circumstances where

there is imminent danger that evidence will be lost or destroyed if a search is not

immediately conducted.” State v. Garrett, 2d Dist. Montgomery No. 27630, 2018-

Ohio-4530, ¶ 36. Once Fenter was informed that there was a warrant for her arrest


                                         -12-
Case No. 11-22-01


and fled into the house, there was a realistic expectation that any delay could result

in Fenter’s escape, harm to the deputies, or the destruction of evidence. See Santana

at 43; State v. Melvin, 2d Dist. Montgomery No. 27248, 2017-Ohio-7938, ¶ 13

(exigent circumstances exists for a warrantless entry into a residence when police

officers were discovered outside the residence while preparing to execute an arrest

warrant and feared evidence would be destroyed or weapons obtained). Indeed,

when Sergeant McCabe followed Fenter into the residence, he observed her remove

a small plastic baggie, which was later determined to contain methamphetamine,

from her person and attempt to discard it on the floor of the residence.

       {¶27} Nevertheless, Fenter argues that the hot-pursuit exception to the

warrant requirement does not apply because, according to Fenter, the police created

the exigent circumstances by attempting to carry out an unlawful arrest. Fenter

contends that “by failing to inform her of the charge for which she was being

arrested, the deputies created the exigency.” (Appellant’s Brief at 11). Fenter

further alleges that “[h]ad the deputies properly informed [her] of [nature of] the

charge for which she was being arrested, Fenter would have fully cooperated and

submitted to deputies immediately, and the deputies would not have needed to

pursue her through the residence.” (Id.). We disagree.

       {¶28} To the extent that Fenter argues that she was justified in fleeing from

the deputies because they were attempting to execute the arrest warrant in an


                                        -13-
Case No. 11-22-01


unlawful manner, we have effectively preempted this argument through our

resolution of Fenter’s first assignment of error. Furthermore, we note that Fenter’s

self-serving claim that she would have fully cooperated with the deputies if they had

informed her of the charges against her is undermined by the record. First, Deputy

McCabe’s body camera footage of the incident reveals that Fenter immediately fled

when he notified her they had a warrant for her arrest without requesting to be

informed of the nature of the charges against her or allowing deputies an opportunity

to provide her with that information. Additionally, Sergeant McCabe’s observation

that, during her attempted flight, Fenter removed a small plastic baggie from her

person and attempted to discard it in the residence belies the claim of willing

cooperation with the deputies. Fenter’s actions suggest that her behavior was

motivated by a desire to destroy potential evidence rather than concerns regarding

the legality of her arrest. State v. Reilly, 3d Dist. Seneca No. 13-19-28, 2020-Ohio-

850, ¶ 14.

       {¶29} Fenter’s second assignment of error is overruled.

       {¶30} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the Paulding County

Court of Common Pleas.

                                                                 Judgment Affirmed

ZIMMERMAN, P.J. and WILLAMOWSKI, J., concur.
/jlr

                                        -14-